  Case 3:16-md-02741-VC Document 2384 Filed 12/26/18 Page 1 of 5




                                                                           DEC 26 20)8
                UNITED STATES COURT of APPEALS
                       for the NINTH CIRCUIT
                         Box 193939
                San Francisco ,California 94119-3939

RALPH A. APPLEGATE,
                 PETITIONER,

       Versus                        Case No.16-MDL-02741-VC
                                     Case No. 3:18-CV-03363-VC
MONSANTO COMPANY,                    Case No. 18-72281
          RESPONDENT,

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT of CALIFORNIA,
                              RESPONDENT,



       FURTHER FAILURE to COMMUNICATE(CDA)and its
       RELATIONSHIP to EDUCATION,etial.

11."Failure to look beyond"stated evidence questions is part of CDA.,

12. Plaintiff had another different dream of December 18,2018 a.m. about

another problem.

13. Plaintiff has inquired to Leetonia High School about their 1950

Bacalaurete speech"PRESS ON TO A HIGHER CALLING"

(Look beyond). It was an Eureka moment.

14. These parties failed to "Look Beyond":
       A. United States of America
                Has not looked beyond "Shaky"glyphosate evidence to cause
                and effect.
       B. European Union
              Has "outlawed"Pplyethoxylated Tallow Amine"but,.is now
              erroneously reconsidering glyphosate.
       C.EPA
              Has never looked beyond glyphosate .
       D.Plaintiff Applegate
                                     p.l
Case 3:16-md-02741-VC Document 2384 Filed 12/26/18 Page 2 of 5
Case 3:16-md-02741-VC Document 2384 Filed 12/26/18 Page 3 of 5
Case 3:16-md-02741-VC Document 2384 Filed 12/26/18 Page 4 of 5
16-md-02741-VC Document 2384 Filed 12/26/18 Pag
